                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Civil Action No. 19-cv-00347-DDD-STV

PAUL M. GEORGOPULOUS,

      Plaintiff,

v.

PPM CAPITAL, INC.,

     Defendant.
______________________________________________________________________

                                ORDER
______________________________________________________________________

Magistrate Judge Scott T. Varholak

      This matter comes before the Court on Plaintiff Paul M. Georgopulos’ Motion for

Default Judgment Against PPM Capital, Inc. on a Sum Certain (the “Motion”) [#36], which

has been referred to this Court [#37]. For the following reasons, Plaintiff is ORDERED to

file a supplemental brief to the Motion, with any necessary affidavits or other supporting

documentation, to supplement Plaintiff’s request for statutory damages under the

Telephone Consumer Protection Act (“TCPA”).1 [See #36 at ¶ 10]




1 In the Complaint, Plaintiff also seeks statutory and actual damages for the alleged
violations of the Colorado Fair Debt Collections Practices Act (“CFDCPA”) [#1 at 15], but
Plaintiff does not include any requests for statutory damages under the CFDCPA in the
Motion for Default Judgment [see generally #36], presumably because “individuals may
not recover damages under the CFDCPA if they recover damages for violations of ‘like
provision[s]’ under the [Fair Debt Collection Practices Act],” Peterson-Hooks v. First
Integral Recovery, LLC, No. 12-cv-01019-PAB-BNB, 2013 WL 2295449, at *5 (D. Colo.
May 24, 2013) (quoting Colo Rev. Stat. § 5-16-113(7)). The Court does not require any
additional materials with respect to Plaintiff’s request for damages under the Fair Debt
Collection Practices Act.
                                            1
         As relevant here, the TCPA prohibits any person, absent prior express consent

from the phone call recipient, from “mak[ing] any call . . . using any automatic telephone

dialing system . . . to any telephone number assigned to a . . . cellular telephone service.”

47 U.S.C. § 227(b)(1)(A)(iii). A text messages constitutes a call under § 227(b)(1)(A)(iii).

See, e.g., Campbell-Ewald Co. v. Gomez, 136 S. Ct. 663, 666-67 (2016); see also Krady

v. Eleven Salon Spa, No. 16 CV 5999 (MKB)(RML), 2017 WL 6541443, at *3 (E.D.N.Y.

July 28, 2017) (discussing authority finding that a “call” encompasses both telephone calls

and text messages to cellphone numbers), report and recommendation adopted, 2017

WL 6542462 (E.D.N.Y. Dec. 21, 2017). A plaintiff may recover $500 in damages for each

violation of the statute under the TCPA. 47 U.S.C. § 227(b)(3)(B). Additionally, the

statute allows the court to increase the award up to three times the statutory amount “[i]f

the court finds that the defendant willfully or knowingly violated” the TCPA.         Id.   §

227(b)(3)(C).

         Even after entry of default, the Court must consider whether the unchallenged facts

constitute a legitimate basis for the entry of default judgment. Bixler v. Foster, 596 F.3d

751, 762 (10th Cir. 2010); Malibu Media, LLC v. Ling, 80 F. Supp. 3d 1231, 1239 (D. Colo.

2015). In determining whether a claim for relief has been established, the well-pleaded

facts of the complaint are deemed true. See United States v. Craighead, 176 F. App’x

922, 924 (10th Cir. 2006); Malibu Media, 80 F. Supp. 3d at 1239. Allegations relating to

the amount of damages, however, are generally not accepted as true. Magic Carpet Ski

Lifts, Inc. v. S&A Co., LTD, No. 14-cv-02133-REB-KLM, 2015 WL 4237950, at *6 (D. Colo.

June 8, 2015), report and recommendation adopted, 2015 WL 4162586 (D. Colo. July 9,

2015).



                                              2
      Instead, the court must hold a hearing on the damages claimed before entering

default judgment, unless “the amount claimed is a liquidated sum or one capable of

mathematical calculation.” Hunt v. Inter-Globe Energy, Inc., 770 F.2d 145, 148 (10th Cir.

1985). “If the damages sum is not certain or capable of easy computation, the court may

hold whatever hearing or inquiry it deems necessary.” Applied Capital, Inc. v. Gibson,

558 F. Supp. 2d 1189, 1202 (D.N.M. 2007); see also Top Rank, Inc. v. Fey, No. 08-cv-

00480-RPM, 2009 WL 1384171, at *3 (D. Colo. May 15, 2009) (“Actual proof must support

any default judgment for money damages where there is an uncertainty as to the amount.”

(citing Klapprott v. United States, 335 U.S. 601, 611-12 (1949)).

      In calculating statutory damages under the TCPA, courts “determine[] the number

of phone calls in violation of the TCPA based on allegations in the complaint or upon

additional evidence, such as screenshots of the plaintiff’s phone showing the alleged

violations.” Cunningham v. Crosby Billing Servs., Corp., No. 4:18-CV-00043-ALM-CAN,

2018 WL 6424792, at *8 (E.D. Tex. Oct. 14, 2018) (collecting cases), report and

recommendation adopted, 2018 WL 6424695 (E.D. Tex. Dec. 5, 2018); see also

Cunningham v. Greenstar Capital Sols., LLC, No. 4:18-CV-000161-ALM-CAN, 2018 WL

4572711, at *7 (E.D. Tex. Aug. 1, 2018) (finding plaintiff had shown defendant liable for

47 violations of the TCPA based upon screenshots of the violative call logs, an affidavit,

hearing testimony, and allegations in the complaint), report and recommendation

adopted, 2018 WL 4567706 (E.D. Tex. Sept. 24, 2018); Smith v. Reliant Grp. Debt Mgmt.

Sols., No. 16-10325, 2018 WL 3753976, at *2, *8 (E.D. Mich. Aug. 8, 2018) (noting

substance and frequency of early calls were unknown to the court, but awarding statutory

damages for subsequent calls that were tracked by plaintiff in a call log that was entered



                                            3
into evidence); Krady, 2017 WL 6541443, at *5 (awarding statutory damages where

plaintiff had submitted evidence sufficient to establish that defendant had sent 36 text

messages in violation of the TCPA, in the form of plaintiff’s declaration, and a printout of

screenshots taken from plaintiff’s phone).

       Here, the Complaint does not specify the total number of calls made or text

messages sent by Defendant to his cellphone.            The Court gathers from Plaintiff’s

allegations that in December 2018, Defendant made at least one call to Plaintiff. [#1 at

¶¶ 11-12] It is also clear that on February 2, 2019, Defendant called Plaintiff nine times

in five minutes. [Id. at ¶ 19] Otherwise, Plaintiff’s allegations simply note the general

volume of the calls and texts from Defendant. In the Motion, Plaintiff seeks damages for

a total of 25 phone calls [#36 at 2], but the Court has no supporting documentation, such

as an affidavit from Plaintiff, call log, or screen shots, to verify that number. In short, the

Court does not have sufficient information, from the Complaint or the Motion, to conclude

that the TCPA damages amounts are certain, or “capable of easy calculation.” Applied

Capital, 558 F. Supp. 2d at 1202; see also Monette v. Cont'l Fin. Co., LLC, No. 17-cv-

1412-pp, 2018 WL 388849, at *3 (E.D. Wis. Jan. 11, 2018) (“The court is not in a position

to authorize [TCPA] damages without documentation supporting the number of

violations.”).

       For the foregoing reasons, Plaintiff is ORDERED to file a supplemental brief in

support of the Motion, with any necessary supporting exhibits, verifying and describing

with greater particularity the number of TCPA violations, on or before October 11, 2019.

Upon review of the supplemental brief and any exhibits attached thereto, the Court will




                                              4
determine whether or not a default judgment may be entered in Plaintiff’s favor, or whether

a hearing is necessary pursuant to Fed. R. Civ. P. 55(b)(2).



DATED: September 27, 2019                        BY THE COURT:



                                                 s/Scott T. Varholak
                                                 United States Magistrate Judge




                                            5
